Campbell, J.,
delivered the opinion of the Court.
A motion to quash or in arrest of judgment, if it had been made, would have been sustained, as no offence is charged. The offence created by § 2909 of the Code is removing property subject to an encumbrance or lien, as specified, from the county in which it may be, without immediately discharging, such encumbrance or lien. Removal or secreting, and failing promptly to discharge the claim on the property subject, together constitute the offence. And to constitute the offence of removal, it must be completed by the act of the party, or he must cause it to be done directly, and not- remotely as a mere consequence of removing and selling in the county. Therefore, the sale of the cotton in the county, without more, did not constitute the offence, although subsequently, as an incident of trade, it was transported from the county. That was not the act of the defendant. It was not the proximate result of his act, which was completely ended with his sale. A new agency supervened, quite distinct from his act of removal. The sequence was broken and he was not guilty.

Reversed and remanded.